DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-23 are pending in this application.
Claim 24 is cancelled.
Claims 1-23 are presented for examination. 

Response to Amendments
Claim Interpretation
	The term “circuit” is being used claims 1, 3-7, 22 and 24 for structure of the autonomy system. The applicant’s specification define “the terms "circuits" and "circuitry" refer to physical electronic components (e.g., hardware) and any software and/or firmware ("code") which may configure the hardware” which clearly defines the term “circuit” as structure. The specifications states that “a particular processor and memory may comprise a first "circuit" when executing a first set of one or more lines of code and may comprise a second "circuit" when executing a second set of one or more lines of code” (Specification: Para. 0059). The examiner is interpreting the various circuits of the claim limitations to be a processor, cpu, or computer programmed to perform the steps listed in the claim limitation. 

Examiner notes that the reference, Solomon’s environmental information about the surroundings and dynamic targets uses collective behavior of a drone swarm to prioritize orders to affect the mission outcome. The applicant’s invention of a task planning circuit that prioritizes a task and reduces a task based on their affect of the mission. The examiner is interpreting the applicant’s mission as a naming convention of what the data represents or conveys to the human mind, i.e. what the metric represent. The term “mission” is interpreted as nonfunctional descriptive material, therefore no patentable weight will be given to the naming convention (MPEP 2111.05).  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13, 14-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Solomon (US Publication 2004/0030449 A1).
Regarding claim 1, Solomon teaches an autonomy system for use with a vehicle in an environment, the autonomy system comprising: a processor operatively coupled with a memory device (Solomon: Para. 0176, 0269; microprocessor; process this program code to memory); a plurality of sensors operatively coupled with the processor (Solomon: Para. 0161, 0269; sensor data from the MRVs provides an initial map of the terrain ); a vehicle controller (Solomon: Para. 0182; Controllers translate behaviors to actions); a situational awareness circuit operatively coupled to the plurality of sensors, wherein the situational awareness circuit is configured to determine a state of the environment based at least in part on sensor data from at least one of the plurality of sensors (Solomon: Para. 0165; after reporting MRV data on their own positions to the lead MRV, MRV sensor data about the enemy targets is supplied to the lead MRV; the lead MRVs environmental map is constantly updated to account for dynamic changes); a task planning circuit communicatively coupled with the situational awareness circuit, wherein the task planning circuit is configured to identify, via the processor, a first plurality of tasks to be performed by the vehicle (Solomon: Para. 0167, 0283; after assessing the program parameter priorities, the MRV leader makes a decision on action contingent on the facts of the environmental situation; the prime target is attacked first), wherein the task planning circuit is configured (1) to prioritize a task that would affect the mission and (2) to reduce priority of a task that would not affect the mission (Solomon: Para. 0213, 0221, 0283, Fig. 7; the process of the lead MRV receiving and analyzing data, deciding on the mission and organizing an assault continues until the , wherein the task planning circuit is configured to determine periodically, as a function of the state of the environment, a likelihood of success for each of the first plurality of tasks executed in the environment by the vehicle to predict an outcome of each of the first plurality of task (Solomon: Para. 0281, 0283, 0286; selecting the best simulation, the way to choose the optimal geometric configuration or the most efficient way to attack an enemy target are critical to organizing an effective group of automated robots; lead MRV continually develops updated action plans based on the best simulation and transmits the latest plan to MRVs; as MRVs are lost in the battle, new MRVs are reallocated and the process of the lead MRV receiving and analyzing data, deciding on the mission and organizing an assault continues until the mission is completed).
Solomon doesn’t explicitly teach wherein, if the likelihood of success for one or more of the first plurality of tasks is below a predetermined threshold value, the tasking planning circuit is configured to identify, via the processor, a second plurality of tasks to be performed by the vehicle 
However, Solomon is deemed to disclose an equivalent teaching. Solomon creates a system that operates as efficiently and productively as possible by specifies a range of optimization solutions (Solomon: Para. 0153). The system selects the optimal simulation by comparing the tested simulations with the initial parameters (Solomon: Para. 0220). Solomon's specified range are predetermined thresholds, where the potential test simulations are compared with the mission’s parameters and the best is 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a predetermined threshold value to represent the likelihood of success for one or more of the plurality of tasks in order to compare the candidate simulations to the range of optimized solutions to create the most efficient way to achieve the mission (Solomon: Para. 0153, 0220).
In the following limitations, Solomon teaches wherein the task planning circuit is configured to generate, via the processor, a task assignment list from the first or second plurality of tasks that is based at least in part on predetermined optimization criteria (Solomon: Para. 0281, 0283, 0286; lead MRV continually develops updated action plans based on the best simulation and transmits the latest plan to MRVs); and a task execution circuit operatively coupled with the vehicle controller, wherein the task execution circuit is configured to instruct the vehicle controller to execute the first or second plurality of tasks in accordance with the task assignment list (Solomon: Para. 0173; the squad leader transmits instructions to the drones and the drones attack specified targets), wherein the task execution circuit is configured to monitor the vehicle or the vehicle controller during execution of the task assignment list to identify any errors (Solomon: Para. 0286; after a first wave of attack, the swarm collects sensor data and transmits it to the lead MRV; lead MRV assesses and evaluates the data according to program parameters).
Regarding claim 2, Solomon teaches the autonomy system of claim 1, wherein the vehicle is an aircraft and the vehicle controller is a flight controller, wherein flight controller is configured to control one or more thrust generators or one or more actuators in accordance with the task assignment list (Solomon: Para. 0171, 0182; implement the instructions by processing the program code, effecting their actuators and performing the actions necessary to achieve their mission; controllers translate behaviors to actions).
Regarding claim 3, Solomon teaches the autonomy system of claim 1, further comprising a task consensus circuit to analyze the task assignment list of the vehicle vis-a-vis a second task assignment list associated with a second vehicle that is equipped with an autonomy system, wherein the second task assignment list comprises a third plurality of tasks and wherein the task consensus circuit is configured to adjust the task assignment list based at least in part on the second task assignment list (Solomon: Para. 0283; lead MRV creates a plan and issues orders for MRVs to behave according to specific tactical approaches and then transmits the orders to the MRV drones; the process of the lead MRV receiving and analyzing data, deciding on the mission and organizing an assault continues until the mission is completed).
Regarding claim 4, Solomon teaches the autonomy system of claim 3, wherein the task consensus circuit is configured to adjust the task assignment list based at least in part on the second task assignment list to maximize overall efficiency of the vehicle and the second vehicle in performing a collaborative objective (Solomon: Para. 0221, 0283; identify a goal and then to work backwards to develop a specific plan; mission is broken apart into a series of tasks; the lead MRV must use the logistics process in order to calculate the best way to achieve specific actions by organizing the MRVs; the 
Regarding claim 5, Solomon teaches the autonomy system of claim 4, wherein the task consensus circuit is configured to reallocate tasks between the task assignment list and the second task assignment list (Solomon: Para. 0281, 0283, 0286; after a first wave of attack, the swarm collects sensor data and transmits it to the lead MRV; lead MRV assesses and evaluates the data according to program parameters; the lead MRV continually develops updated action plans based on the best simulation and transmits the latest plan to MRVs).
Regarding claim 6, Solomon teaches the autonomy system of claim 1, wherein the predetermined optimization criteria is updated based at least in part on results from execution of the task assignment list (Solomon: Para. 0281, 0283, 0286; lead MRV continually develops updated action plans based on the best simulation and transmits the latest plan to MRVs; a feedback loop continues with the latest sensor data updating the plans of continually updated simulations until the mission is completed).
Regarding claim 7, Solomon teaches the autonomy system of claim 4, wherein the task consensus circuit is configured to reorder said first or second plurality of tasks based at least in part on the second task assignment list or the task assignment list (Solomon: Para. 0281, 0283, 0286; as MRVs are lost in the battle, new MRVs are reallocated and the process of the lead MRV receiving and analyzing data, deciding on the mission and organizing an assault continues until the mission is completed).
Regarding claim 8, Solomon teaches the autonomy system of claim 3, wherein the first or second plurality of tasks and the third plurality of tasks overlap at least in part 
Regarding claim 9, Solomon doesn’t explicitly teach overlapping tasks are removed from either the task assignment list or the second task assignment list.
However, Solomon is deemed to disclose an equivalent teaching. Solomon adds and removes MRV's from the swarm that leads the attack. As the MRVs are removed, new MRVs are integrated into the network (Solomon: Para. 0282), reinforcement MRC code are transmitted to the lead MRV so it can be added to the group (Solomon: Para. 0194). At the time when once MRV is removed and a new MRV takes its place in the swarm the task of being in the swarm is removed from the leaving MRV and added to the new MRV. This is an example of removing the overlapping task from the leaving MRV due to the new MRV being assigned the task of swarm member. Additionally the leader MRV can be removed from the combat field due to equipment failure and is a follower MRV has the task added of being the leader (Solomon: Para. 0172). The task on the task assignment list of being the leader MRV is removed from the old leader MRV as a new leader MRV is assigned the task.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to remove overlapping tasks in order to only have one MRV tasked with leading the swarm at a time (Solomon: Para. 0172).
claim 10, Solomon teaches the autonomy system of claim 1, further comprising a human-machine interface to provide a communication interface between the autonomy system and a user (Solomon: Para. 0199; communication interface; ground troops send a communication signal to a (lead MRV in a) swarm).
Regarding claim 11, Solomon teaches the autonomy system of claim 10, wherein the human-machine interface enables a user to modify the task assignment list (Solomon: Para. 0027, 0199; communication interface; ground troops send a communication signal to a (lead MRV in a) swarm; ground troops can launch a squad for a focused tactical attack).
Regarding claim 12, Solomon teaches the autonomy system of claim 1, wherein the vehicle controller is configured to navigate the vehicle based at least in part on the task assignment list (Solomon: Para. 0182; controllers translate behaviors to actions).
Regarding claim 14, Solomon teaches the autonomy system of claim 1, wherein the memory device comprises an interchangeable library of code to provide autonomy, regardless of vehicle type (Solomon: Para. 0172, 0209, 0210; upon detecting imminent failure of the leader, the software program code of the first lead MRV containing the latest information available is transferred to an external database depository by way of a mobile software agent; MRVs are typically divided into four classes of UAVs, UUVs, UGVs and UHVs).
Regarding claim 15, Solomon teaches a method of operating a vehicle having an autonomy system in an environment, the method comprising: determining a state of the environment based at least in part on sensor data from at least one of a plurality of sensors coupled to the vehicle (Solomon: Para. 0165; after reporting MRV data on their ; identifying, via a processor, a first plurality of tasks to be performed by the vehicle (Solomon: Para. 0167, 0283; after assessing the program parameter priorities, the MRV leader makes a decision on action contingent on the facts of the environmental situation; the prime target is attacked first); periodically determining, as a function of the state of environment, a likelihood of success for each of the first plurality of tasks executed in the environment by the vehicle to predict an outcome of each of the first plurality of tasks (Solomon: Para. 0281, 0283, 0286; selecting the best simulation, the way to choose the optimal geometric configuration or the most efficient way to attack an enemy target are critical to organizing an effective group of automated robots; lead MRV continually develops updated action plans based on the best simulation and transmits the latest plan to MRVs; as MRVs are lost in the battle, new MRVs are reallocated and the process of the lead MRV receiving and analyzing data, deciding on the mission and organizing an assault continues until the mission is completed).
Solomon doesn’t explicitly teach if the likelihood of success for one or more of the first plurality of tasks is below a predetermined threshold value, identifying, via the processor, a second plurality of tasks to be performed by the vehicle.
However, Solomon is deemed to disclose an equivalent teaching. Solomon creates a system that operates as efficiently and productively as possible by specifies a range of optimization solutions (Solomon: Para. 0153). The system selects the optimal simulation by comparing the tested simulations with the initial parameters (Solomon: Para. 0220). Solomon's specified range are predetermined thresholds, where the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a predetermined threshold value to represent the likelihood of success for one or more of the plurality of tasks in order to compare the candidate simulations to the range of optimized solutions to create the most efficient way to achieve the mission (Solomon: Para. 0153, 0220).
In the following limitations, Solomon teaches wherein the predetermined threshold value reflects a likelihood that a deployable object will reach a target based on its release at an altitude, a heading, or a vehicle speed (Solomon: Para. 0235, 0243, ; firing external munitions such as a rocket, missile, torpedo or bomb; the squads attack the enemy targets at their latest locations because they have anticipated the most likely locations and efficiently calculated the fastest route to meet them); generating, via the processor, a task assignment list from the first or second plurality of tasks that is based at least in part on predetermined optimization criteria (Solomon: Para. 0281, 0283, 0286; lead MRV continually develops updated action plans based on the best simulation and transmits the latest plan to MRVs); instructing a vehicle controller of the vehicle to execute the first or second plurality of tasks in accordance with the task assignment list (Solomon: Para. 0182; Controllers translate behaviors to actions); and monitoring the vehicle or the vehicle controller during execution of the task assignment list to identify any errors (Solomon: Para. 0286; after a first wave of attack, the swarm collects sensor 
Regarding claim 16, Solomon teaches the method of claim 15, wherein the vehicle is an aircraft and the vehicle controller is a flight controller, wherein flight controller is configured to control one or more thrust generators or one or more actuators in accordance with the task assignment list (Solomon: Para. 0171, 0182; implement the instructions by processing the program code, effecting their actuators and performing the actions necessary to achieve their mission; controllers translate behaviors to actions).
Regarding claim 17, Solomon teaches the method of claim 15, further comprising the steps of: analyzing the task assignment list of the vehicle vis-a-vis a second task assignment list associated with a second vehicle that is equipped with an autonomy system, wherein the second task assignment list comprises a third plurality of tasks (Solomon: Para. 0281, 0283, 0286; the lead MRV creates a plan and issues orders for MRVs to behave according to specific tactical approaches and then transmits the orders to the MRV drones; the lead MRV selects a swarm simulation based on priorities and sensor data evaluation and transmits instructions to swarm MRVs ); and adjusting the task assignment list based at least in part on a second task assignment list (Solomon: Para. 0281, 0283, 0286; lead MRV continually develops updated action plans based on the best simulation (7460) and transmits the latest plan to MRVs).
Regarding claim 18, Solomon teaches the method of claim 17, further comprising the step of adjusting the task assignment list based at least in part on the second task assignment list to maximize overall efficiency of the vehicle and the second vehicle in performing a collaborative objective (Solomon: Para. 0281, 0283, 0286; as MRVs are lost in the battle, new MRVs are reallocated and the process of the lead MRV receiving and analyzing data, deciding on the mission and organizing an assault continues until the mission is completed).
Regarding claim 19, Solomon teaches the method of claim 15, further comprising the step of modifying the task assignment list based at least in part on an input from a user via a human-machine interface (Solomon: Para. 0027, 0199; communication interface; ground troops send a communication signal to a (lead MRV in a) swarm; ground troops can launch a squad for a focused tactical attack).
Regarding claim 20, Solomon teaches the method of claim 15, wherein the vehicle controller is configured to navigate the vehicle based at least in part on the task assignment list (Solomon: Para. 0182; Controllers translate behaviors to actions).
Regarding claim 22, Solomon teaches an autonomous aircraft for operation in an environment, the autonomous aircraft comprising: a processor operatively coupled with a memory device (Solomon: Para. 0176, 0269; microprocessor; process this program code to memory); a plurality of sensors operatively coupled with the processor (Solomon: Para. 0161, 0269; sensor data from the MRVs provides an initial map of the terrain); a flight controller (Solomon: Para. 0182; Controllers translate behaviors to actions); a situational awareness circuit operatively coupled to the plurality of sensors, wherein the situational awareness circuit is configured to determine a state of the environment based at least in part on sensor data from at least one of the plurality of sensors and to identify one or more threats to autonomous aircraft in the environment (Solomon: Para. 0161, 0165; after reporting MRV data on their own positions to the lead ; wherein the task planning circuit is configured (1) to prioritize a task that would affect the mission and (2) to reduce priority of a task that would not affect the mission (Solomon: Para. 0213, 0221, 0283, Fig. 7; the process of the lead MRV receiving and analyzing data, deciding on the mission and organizing an assault continues until the mission is completed; determine how to actually accomplish a task is to identify a goal and then to work backwards to develop a specific plan); a task planning circuit communicatively coupled with the situational awareness circuit, wherein the task planning circuit is configured to identify, via the processor, a first plurality of tasks to be performed by the autonomous aircraft (Solomon: Para. 0167, 0283; after assessing the program parameter priorities, the MRV leader makes a decision on action contingent on the facts of the environmental situation; the prime target is attacked first), wherein the task planning circuit is configured to determine periodically, as a function of the state of the environment, a likelihood of success for each of the first plurality of tasks executed in the environment by the autonomous aircraft to predict an outcome of each of the first plurality of tasks (Solomon: Para. 0281, 0283, 0286; selecting the best simulation, the way to choose the optimal geometric configuration or the most efficient way to attack an enemy target are critical to organizing an effective group of automated robots; lead MRV continually develops updated action plans based on the best simulation and transmits the latest plan to MRVs; as MRVs are lost in the battle, new MRVs are reallocated and the 
Solomon doesn’t explicitly teach wherein, if the likelihood of success for one or more of the first plurality of tasks is below a predetermined threshold value, the task planning circuit is configured to identify, via the processor, a second plurality of tasks to be performed by the autonomous aircraft.
However, Solomon is deemed to disclose an equivalent teaching. Solomon creates a system that operates as efficiently and productively as possible by specifies a range of optimization solutions (Solomon: Para. 0153). The system selects the optimal simulation by comparing the tested simulations with the initial parameters (Solomon: Para. 0220). Solomon's specified range are predetermined thresholds, where the potential test simulations are compared with the mission’s parameters and the best is detected. Since there is a range specified, any simulations that are not in the range are not used.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a predetermined threshold value to represent the likelihood of success for one or more of the plurality of tasks in order to compare the candidate simulations to the range of optimized solutions to create the most efficient way to achieve the mission (Solomon: Para. 0153, 0220).
In the following limitations, Solomon teaches wherein the task planning circuit is configured to generate, via the processor, a task assignment list from the first or second plurality of tasks that is based at least in part on predetermined optimization criteria (Solomon: Para. 0281, 0283, 0286; lead MRV continually develops updated action , and wherein the task planning circuit is configured to prioritize a task as a function of the one or more threats (Solomon: Para. 0183-0188; (1) Attack target A first; (2) Attack target A unless target B is available; (3) Attack targets A and B, in order, unless friendly entities are detected); and a task execution circuit operatively coupled with the flight controller, wherein the task execution circuit is configured to instruct the flight controller to execute the first or second plurality of tasks in accordance with the task assignment list (Solomon: Para. 0173; the squad leader transmits instructions to the drones and the drones attack specified targets), wherein the task execution circuit is configured to monitor the flight controller during execution of the task assignment list to identify any errors (Solomon: Para. 0286; after a first wave of attack, the swarm collects sensor data and transmits it to the lead MRV; lead MRV assesses and evaluates the data according to program parameters).

Claims 13, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Solomon (US Publication 2004/0030449 A1) in view of Cantrell et al. (US Publication 2018/0074499 A1).
Regarding claim 13, Solomon doesn’t explicitly teach the task assignment list is configured to instruct the vehicle to travel from a first location to a second location, perform an operation at the second location, and return to the first location from the second location upon completion of the operation.
However Cantrell, in the same field of endeavor, teaches the task assignment list is configured to instruct the vehicle to travel from a first location to a second location, perform an operation at the second location, and return to the first location from the second location upon completion of the operation.
 Cantrell includes a situational awareness where the system detects an alert condition at a second location (Cantrell: Para. 0024). The vehicle travels from a first location with the sensor circuit, travels to the second location, and performs an operation by deploying a sensor circuit at the second location (Cantrell: Para. 0025). After the sensor circuit is deployed at the second location the vehicle would go back to the sensor circuits’ location to pick up another sensor, or await another alert condition (Cantrell: Para. 0031). This return to the sensor circuits after deploy a sensor circuit is deemed as returning to the first location. The vehicle original obtained the sensor circuit from the first location before deploying the sensor circuit to the second location.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Cantrell into Solomon in order deploy a sensor circuit to a monitored area due to an alert condition (Cantrell: Para. 0010).
Regarding claim 21, Solomon doesn’t explicitly teach the task assignment list is configured to instruct the vehicle to travel from a first location to a second location, perform an operation at the second location, and return to the first location from the second location upon completion of the operation.
However Cantrell, in the same field of endeavor, teaches the task assignment list is configured to instruct the vehicle to travel from a first location to a second location, perform an operation at the second location, and return to the first location from the second location upon completion of the operation (Cantrell: Para. 0024, 0025, 0031).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Cantrell into Solomon in order deploy a sensor circuit to a monitored area due to an alert condition (Cantrell: Para. 0010).
Regarding claim 23, Solomon doesn’t explicitly teach upon executing the task assignment list, the autonomous aircraft to travel from a first location to a second location, perform an operation at the second location, and return to the first location from the second location upon completion of the operation.
However Cantrell, in the same field of endeavor, teaches upon executing the task assignment list, the autonomous aircraft to travel from a first location to a second location, perform an operation at the second location, and return to the first location from the second location upon completion of the operation (Cantrell: Para. 0024, 0025, 0031).
Cantrell includes a situational awareness where the system detects an alert condition at a second location (Cantrell: Para. 0024). The vehicle travels from a first 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Cantrell into Solomon in order deploy a sensor circuit to a monitored area due to an alert condition (Cantrell: Para. 0010).


Response to Arguments
Applicant’s arguments, filed on 2 November 2021, with respect to the rejection of claims 1-23 under 35 U.S.C. § 103 have been fully considered, but they are not persuasive.
Applicant argues that Solomon fails to disclose or suggest "wherein the task planning circuit is configured (1) to prioritize a task that would affect a mission of the vehicle and (2) to reduce priority of a task that would not affect the mission," as recited in claim 1.”
In response to the applicant’s arguments above, Solomon collects sensor data about targets and the environmental map in the MRV area is constantly updated for dynamic changes (Solomon: Para. 0165). From the dynamically updated environmental 
Applicant next argues that “independent claim 22 recites subject matter similar to claim 1, so independent claim 22 is likewise patentable over Solomon”
In response to the applicant’s arguments above, claim 1 is rejected in view of Solomon. Therefore claim 22, due to its similar subject matter, is similarly rejected. 

In response to the applicant’s arguments above, claims 1 and 22 are rejected in view of Solomon. Therefore claims 2-13 and 23, due to their dependency, are similarly rejected.
Applicant next argues that With respect to independent claim 15, Solomon fails to disclose or suggest "if the likelihood of success for one or more of the first plurality of tasks is below a predetermined threshold value, identifying, via the processor, a second plurality of tasks to be performed by the vehicle, wherein the predetermined threshold value reflects a likelihood that a deployable object will reach a target based on its release at an altitude, a heading, or a vehicle speed," as recited in claim 15.
In response to the applicant’s arguments above, Solomon includes anticipating the trajectories of the mobile enemy targets as they move to their new positions (Solomon: Para. 0243). Solomon’s anticipated trajectories of targets would have to include the heading and vehicle speed of the enemy target to calculate the trajectory. Solomon includes firing rockets, missiles, torpedoes or bombs to attack an enemy target (Solomon: Para. 0235, 0243). For a Solomon to fire a rocket at a mobile enemy target, the calculations would have to take into account a release altitude, heading, and vehicle speed.
The applicant’s arguments have failed to point out the distinguishing characteristics of the amended claim language over the prior art. For the above reasons, Solomon’s MRV squad attack in view of Cantrell’s order of sensor deployment .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Christenson et al. US publication 2010/0145556 A1 teaches task list assignment circuit for automatic vehicles.
Eyhorn US publication 2018/0357909 A1 teaches retasking with mechanical failure of drone.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E.L./Examiner, Art Unit 3663			/ADAM D TISSOT/                                                                 Primary Examiner, Art Unit 3663